                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


FRANCIS GRANDINETTI,            )             CIV. NO. 19-00569 JAO-KJM
#A-0185087,                     )
                                )             DISMISSAL ORDER
          Plaintiff,            )
                                )
          vs.                   )
                                )
ERICA N. BARAJAS, R.N., H.S.A., )
et al.,                         )
                                )
          Defendants.           )
______________________________ )

      Before the Court is pro se Plaintiff Francis Grandinetti’s (“Grandinetti[’s]”),

recent prisoner civil rights Complaint titled “Federal ICC/IAD Complaint: Hired

Federal Contractors.” ECF No. 1. Grandinetti is a Hawai‘i state prisoner who is

confined in the Saguaro Correctional Center (“SCC”), located in Eloy, Arizona.

Grandinetti did not submit the civil filing fee or an application to proceed in forma

pauperis.

      Grandinetti says that Hawai‘i Department of Public Safety (“DPS”) auditors

visit SCC approximately three times per year. He claims that he spoke with

Defendant Barajas about his medical and mental health four times in September

2019. He says that he wants a full mental and medical health check, but claims
that he is too injured to participate in any programs that are required to qualify for

parole. Grandinetti’s exhibits show that he was seen by Barajas and several other

medical providers on September 24-28, 2019.

       Grandinetti has accrued three strikes pursuant to 28 U.S.C. § 1915(g)1 and

may not proceed without concurrent payment of the filing fees, unless his

pleadings show that he was in imminent danger of serious physical injury at the

time that he brought this action. See Andrews v. Cervantes, 493 F.3d 1047, 1053,

1055 (9th Cir. 2007). Grandinetti has been notified of this requirement.

       Nothing within the Complaint or its exhibits support a finding that

Grandinetti is or was in imminent danger of serious physical injury when he filed

this action or that there is a continuing practice that injured him in the past that

poses an “ongoing danger.” Id. at 1056. Grandinetti’s pleading also fails to state

any coherent claim for relief.

       The Complaint and this action are DISMISSED without prejudice pursuant

to 28 U.S.C. §§ 1915(e)(2) and (g). The Clerk SHALL TERMINATE this case.

Any pending motions are DENIED. The Court will take no further action in this



1
  See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011); Grandinetti v.
Abercrombie, Civ. No. 15-00007 LEK-RLP (D. Haw. 2015); Grandinetti v. Shimoda, Civ. No.
05-00442 JMS-BMK (D. Haw. 2005); Grandinetti v. Stampfle, Civ. No. 05-00692 HG-LEK (D.
Haw. 2005).

                                                2
case beyond processing a notice of appeal.

        IT IS SO ORDERED.
        DATED: Honolulu, Hawai‘i, November 5, 2019.




Grandinetti v.Barajas, et al., No. 1:19-cv-00569 JAO-KJM; 3 Stks ‘19 jao (dsm 1983 no imm. dgr, no $ ftsc)


                                                       3
